EX-99.j CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and “Financial Statements” in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A)(Post-Effective Amendment No. 57 to File No. 002-57791; Amendment No. 57 to File No. 811-02715) of Delaware Group State Tax-Free Income Trust of our report dated April 21, 2010, included in the 2010 Annual Report to shareholders. /s/ Ernst & Young, LLP Philadelphia, Pennsylvania June 23,
